Case 1:11-cv-01897-RJL Document 63 Filed 04/24/19 Page 1of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA et al.,
ex rel. TODD HEATH,
Case No. 11-cv-01897 (RJL)
Plaintiffs/Relator,
V. Judge Richard J. Leon

AT&T, INC., et al., FILED

Defendants. APR 2 4 2019

Clerk, U.S. District & Bankruptcy
STIPULATED PROTECTIVE ORDER Courts for the District of Columbia

Based on the Joint Motion filed by the parties and the factual representations
set forth therein, the Court finds that the exchange of sensitive information
between or among the parties and/or third parties other than in accordance with
this Order may cause unnecessary damage ad injury to the parties or to others.
The Court further finds that the terms of this Order are fair and just and that good
cause has been shown for entry of a protective order governing the confidentiality of
documents produced in discovery, answers to interrogatories, answers to requests

for admission, and deposition testimony.
IT IS THEREFORE ORDERED THAT, pursuant to Fed. R. Civ. P. 26(c):

(A) DEFINITION OF DOCUMENTS. For purposes of this Order, the term
“documents” shall include any hard copy documents or electronically stored
information—including writings, drawings, graphs, charts, photographs, sound

recordings, images, electronic mail (“e-mail”), text messages, and other data or data
Case 1:11-cv-01897-RJL Document 63 Filed 04/24/19 Page 2 of 13

compilations—stored in any medium from which information can be obtained either

directly or, if necessary, after translation by the responding party into a reasonably

usable form.

(B)

DESIGNATION OF CONFIDENTIAL OR ATTORNEYS’ EYES ONLY

INFORMATION. Designation of information under this Order must be made by

placing or affixing on the document or material, in a manner that will not interfere

with its legibility, the words “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”

(1)

(2)

One who produces information, domiarents: or other material may
designate them as “CONFIDENTIAL” when the person in good faith
believes they contain trade secrets or nonpublic confidential technical,
commercial, financial, personal, or business information, including but
not limited to customer proprietary network information that a person
believes in good faith is subject to the privacy requirements of 47

U.S.C. § 222 or other applicable state or federal laws or regulations.

One who produces information, documents, or other material may
designate them as “ATTORNEYS’ EYES ONLY” when the person in
good faith believes that they contain particularly sensitive trade
secrets or other nonpublic oat anel technical, commercial, financial,

personal, or business information that requires protection beyond that

afforded by a CONFIDENTIAL designation.
Case 1:11-cv-01897-RJL Document 63 Filed 04/24/19 Page 3 of 13

(3)

(4)

(5)

Except for information, documents, or other materials produced for
inspection at the party’s facilities, the designation of confidential
information as CONFIDENTIAL or ATTORNEYS’ EYES ONLY must
be made prior to, or contemporaneously with, their production or
disclosure. In the event that information, documents or other
materials are produced for inspection at the party’s facilities, such
information, documents, or other materials may be produced for
inspection before being marked _ confidential. Once specific
information, documents, or other materials have been designated for
copying, any information, documents, or other materials containing
confidential information will then be marked confidential after copying
but before delivery to the party who inspected and designated them.
There will be no waiver of cop Bdentoliw by the inspection of
confidential information, documents, or other materials before they are

copied and marked confidential pursuant to this procedure.

Portions of depositions of a partys present and former officers,
directors, employees, agents, experts, and representatives will be
deemed confidential only if designated as such when the deposition is

taken or within 30 days of receipt of the deposition transcript.

If a party inadvertently produces information, documents, or other
material containing CONFIDENTIAL or ATTORNEYS’ EYES ONLY
information without marking or labeling it as such, the information,

3
Case 1:11-cv-01897-RJL Document 63 Filed 04/24/19 Page 4 of 13

(C)

documents, or other material shall not lose its protected status through
such production and the parties shall take all steps reasonably
required to assure its continued confidentiality if the producing party
provides written notice to the receiving party within 14 days of the
discovery of the inadvertent production, identifying the information,
document or other material in question and of the corrected

confidential designation.

DISCLOSURE AND USE OF CONFIDENTIAL INFORMATION.

Information, documents, or other material designated as CONFIDENTIAL OR

ATTORNEYS’ EYES ONLY under this Order must not be used or disclosed by the

parties or counsel for the parties or any persons identified in subparagraphs (B)(1)

and (2) below for any purposes whatsoever other than preparing for and conducting

the litigation in which the information, documents, or other material were disclosed

(including appeals). Nothing in this Order prohibits a recelving party that is a

government agency from following its routine uses and sharing such information,

documents or other material with other government agencies or other self-

regulatory agencies as allowed by law.

(1)

CONFIDENTIAL INFORMATION. The parties and counsel for the
parties must not disclose or permit the disclosure of any information,
documents or other material designated as “CONFIDENTIAL” by any
other party or third party under this Order, except that disclosures
may be made in the following circumstances:

4
Case 1:11-cv-01897-RJL Document 63 Filed 04/24/19 Page 5of 13

(a)

(b)

(c)

(d)

Disclosure may be made to aunbliyeas of counsel for the parties
who have direct functional responsibility for the preparation and
trial of the lawsuit. Any such employee to whom counsel for the
parties makes a disclosure must be advised of, and become
subject to, the provisions of this Order requiring that the

information, documents, or other material be held in confidence.

Disclosure may be made only to employees of a party or, when
the party is a government agency, employees of the government
required in good faith to provide assistance in the conduct of the
litigation in which the information was disclosed who are
identified as such in writing to counsel for the other parties in
advance of the disclosure of the confidential information,

documents or other material.

Disclosure may be made to court reporters engaged for
depositions and those persons, if any, specifically engaged for
the limited purpose of making copies of documents or other
material. Before Sigclosiine to any such court reporter or person
engaged in making copies, such reporter or person must agree to

be bound by the terms of this Order.

Disclosure may be made to consultants, investigators, or experts

(collectively “experts”) employed by the parties or counsel for the
Case 1:11-cv-01897-RJL Document 63 Filed 04/24/19 Page 6 of 13

(2)

parties to assist in the preparation and trial of the lawsuit.
Before disclosure to any expert, the expert must be informed of
and agree in writing to be subject to the provisions of this Order
requiring that the information, documents, or other material be
held in confidence by executing the Acknowledgement attached
hereto as “Exhibit A.” Counsel of record for the parties shall
maintain the executed Acknowledgements until sixty days after

the conclusion of this litigation, including any appeal.

(e) Disclosure may be made to deposition and trial witnesses in
connection with their testimony in the lawsuit and to the Court

and the Court’s staff.

(f) Disclosure may be made to persons already in lawful and

legitimate possession of such CONFIDENTIAL information.

ATTORNEYS’ EYES ONLY INFORMATION. The parties and counsel
for the parties must not disclose or permit the disclosure of any
information, documents, or other material designated as
“ATTORNEYS’ EYES ONLY” by any other party or third party under
this Order to any other person or entity, except that disclosures may be

made in the following circumstances:

(a) Disclosure may be made to counsel and employees of counsel for

the parties who have direct functional responsibility for the
Case 1:11-cv-01897-RJL Document 63 Filed 04/24/19 Page 7 of 13

(b)

(c)

preparation and trial of the lawsuit. Any such employee to
whom counsel for the parties makes a disclosure must be
advised of, and become subject to, the provisions of this Order
requiring that the information, documents, or other material be

held in confidence.

Disclosure may be made to court reporters engaged for
depositions and those persons, if any, specifically engaged for
the limited purpose of making copies of documents or other
material. Before disclosure to any such court reporter or person
engaged in making copies, such reporter or person must agree to

be bound by the terms of this Order.

Disclosure may be made to consultants, investigators, or experts
(collectively “experts”) employed by the parties or counsel for the
parties to assist in the preparation and trial of the lawsuit.
Before disclosure to any expert, the expert must be informed of
and agree in writing to be subject to the provisions of this Order
requiring that the information, documents, or other material be
held in confidence by executing the Acknowledgement attached
hereto as “Exhibit A.” Coumsel of record for the parties shall
maintain the executed Acknowledgements until sixty days after

the conclusion of this htigation, including any appeal.
Case 1:11-cv-01897-RJL Document 63 Filed 04/24/19 Page 8 of 13

(3)

(d) Disclosure may be made to deposition and trial witnesses in
connection with their testimony in the lawsuit and to the Court

and the Court’s staff.

(e) Disclosure may be made to persons already in lawful and
legitimate possession of such ATTORNEYS’ EYES ONLY

information.

MAINTENANCE OF CONFIDENTIALITY. Except as provided in
subparagraph (2) counsel for the parties must keep all information,
documents, or other material designated as confidential that are
received under this Order secure within their exclusive possession and
must place such information, documents, or other material in a secure

area.

(a) All copies, duplicates, extracts, summaries, or descriptions
(hereinafter referred to collectively as “copies”) of information,
documents, or other material designated as confidential under
this Order, or any portion thereof, must be immediately affixed
with the words “CONFIDENTIAL” or “ATTORNEYS’ EYES

ONLY” if not already containing that designation.

(b) To the extent that any answers to interrogatories, transcripts of
depositions, responses to requests for admissions, or any other

papers filed or to be filed with the Court reveal or tend to reveal
Case 1:11-cv-01897-RJL Document 63 Filed 04/24/19 Page 9 of 13

G)

information claimed to be confidential, these papers or any
portion thereof must be filed under seal by the filing party with
the Clerk of Court utilizing the procedures set forth in LCvR 56.1.
If a Court filing contains information, documents, or other
materials that were designated “CONFIDENTIAL” or
“ATTORNEYS’ EYES ONLY’ by a third party, the party making
the filing shall provide notice of the filing to the third party. No
document filed with the court will remain sealed unless the
party claiming that the document contains confidential

information shows good cause.

CHALLENGES TO CONFIDENTIALITY DESIGNATION. A party
may challenge the designation of confidentiality by giving written
notice to the other party, but the information shall be treated as
confidential until such time as the designating party may agree
otherwise, or as the Court may otherwise order. The party who
designated the information as “CONFIDENTIAL” or “ATTORNEYS’
EYES ONLY” shall bear the burden of proving that the information,
documents or other material are properly designated as confidential.
If the parties are unable to resolve a dispute over a designation of
confidentiality within 10 days of notice, any party may file a motion
with the Court. The Court may award the party prevailing on any

such motion actual attorney fees and costs attributable to the motion.
Case 1:11-cv-01897-RJL Document 63 Filed 04/24/19 Page 10 of 13

(5)

(6)

CONCLUSION OF LITIGATION. Within sixty (60) days after the
conclusion of this litigation, including all appeals, any documents
and/or information designated as “CONFIDENTIAL” © or
“ATTORNEYS’ EYES ONLY”, including copies and originals (except
documents in the files of the Court, and except for documents retained
in counsel’s files, which will continue to be subject to the provisions of
this Order, and which were filed in Court, or marked as exhibits at
depositions, at trial, or in affidavits, or which contain work product)
shall, at the election of the party who designated the documents and/or
information “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”, be
certified as destroyed, or returned to the designating party at the

designating party’s expense.

INADVERTENT OR UNINTENTIONAL PRODUCTION OF
PRIVILEGED MATERIAL. The parties agree that the inadvertent or
unintentional production of documents or information protected from
discovery by the attorney-client privilege, attorney work product
doctrine, or any other applicable privilege or immunity shall not
prejudice the producing party or otherwise constitute a waiver of, or
estoppel as to, any applicable claim of privilege or other ground for
withholding production. The receiving party will promptly notify the
producing party of any inadvertent or unintentional disclosures it

discovers. Upon discovery of any inadvertent or unintentional

10
Case 1:11-cv-01897-RJL Document 63 Filed 04/24/19 Page 11 of 13

production of documents or information subject to any privilege or

immunity:

(a)

(b)

The receiving party shall return or destroy, at the producing
party’s request (including in situations where the producing
party first discovers the inadvertent or unintentional
disclosure), all copies of the protected information, shall destroy
all notes or other work product reflecting or relying upon the
contents of such ssudveviends or unintentionally disclosed
material, and shall delete any such inadvertently or
unintentionally disclosed material from any _ eDiscovery,
litigation-support, or other database;

In no event will the receiving party use the inadvertently or
unintentionally disclosed information in the course of the
litigation unless determined by the Court or designated

Magistrate Judge not to be protected information; and

[Remainder of Page Intentionally Left Blank]

11
Case 1:11-cv-01897-RJL Document 63 Filed 04/24/19 Page 12 of 13

(c) Any dispute between the parties with respect to the privileged
or protected status of disclosed information will be handled in
the same manner as if the inadvertently or unintentionally
disclosed information had been withheld or redacted, and

declared as such on a privilege log.
d ,

ITIS SO ORDERED thisé 2 day of 1 \, 2019.

Mada Sela

Judge RichardvLJL
United States Bitrict Court Judge

 

AGREED UPON BY:

 

GOLDBERG KOHN LTD. MAYER BROWN LLP

By: /s/ Matthew K. Organ (with consent) By: /s/ David F. Dowd

David J. Chizewer Andrew J. Pincus (D.C. Bar No.
Matthew K. Organ 370762)

Meredith 8. Kirshenbaum David F. Dowd (D.C. Bar No. 441170)
Takayuki Ono Paul W. Hughes (D.C. Bar No. 997235)
55 East Monroe Street — Suite 3300 1999 K Street, Northwest

Chicago, IL 606038 Washington, DC 20006

Tel: (812) 201-4000 Tel: (202) 263-3000

Fax: (3812) 332-2196 Fax: (202) 263-3300

Attorneys for Defendants

PHILLIPS & COHEN LLP

By: /s/ Colette G. Matzzie (with consent)
Colette G. Matzzie (D.C. Bar No.
451230)

2000 Massachusetts Avenue, N.W. —
Suite 100

Washington, DC 20036

Tel: (202) 833-4567

Fax: (202) 838-1815

Attorneys for Plaintiff/ Relator

12
Case 1:11-cv-01897-RJL Document 63 Filed 04/24/19 Page 13 of 13

EXHIBIT A

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA et al.,
ex rel. TODD HEATH,
Case No. 11-cv-01897 (RJL)
Plaintiffs/Relator,
V. Judge Richard J. Leon

ATT, INC., et.al.,

Defendants.

AGREEMENT TO BE BOUND BY STIPULATED PROTECTIVE ORDER

 

-The undersigned has read the STIPULATED PROTECTIVE ORDER entered
by the Court in this action on , 2019, understands its contents, and
agrees to be personally bound by the confidentiality obligations set forth in the

Order and to comply with the Order’s terms and conditions.

Dated: This____ day of » als

Name:

 

(Print or Type)

13

730310779
